Filed Pursuant to Rule 424(b)(3) Registration No. 333-195636 PROSPECTUS SUPPLEMENT NO. 1 JUHL ENERGY, INC. Shares of Common Stock This Prospectus Supplement No. 1 supplements and amends our Prospectus dated August 4, 2014.This Prospectus Supplement No. 1 includes the following: (i) our attached Quarterly Report on Form 10-Q for the quarter ended June 30, 2014 as filed with the Securities and Exchange Commission on August 19, 2014 and (ii) our attached Current Report on Form 8-K as filed with the Securities and Exchange Commission on August 20, 2014. This Prospectus Supplement No. 1 should be read in conjunction with the Prospectus. Any statement contained in the Prospectus shall be deemed to be modified or superseded to the extent that information in this Prospectus Supplement No. 1 modifies or supersedes such statement. Any statement that is modified or superseded shall not be deemed to constitute a part of the Prospectus except as modified or superseded by this Prospectus Supplement No. 1. The date of this Prospectus Supplement No. 1 is August 25 , 201 4 . UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2014 OR ☐ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission file number: 000-54080 JUHL ENERGY, INC. (Name of small business issuer in its charter) Delaware 20-4947667 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1502 17th Street SE Pipestone, Minnesota (Address of principal executive offices) (Zip code) Issuer's telephone number: (507) 562- 4310 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock:35,924,826 shares outstanding as of August 15, 2014. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Unaudited Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Analysis About Market Risk 34 Item 4. Controls and Procedures 34 PART II - OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Mine Safety Disclosures 35 Item 5. Other Information 35 Item 6. Exhibits 36 Signatures 37 Exhibits PART I - FINANCIAL INFORMATION Item 1. UNAUDITED FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated financial statements of Juhl Energy, Inc. (“Juhl Energy” or the “Company”) have been prepared in accordance with generally accepted accounting principles in the United States for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission (“Commission” or “SEC”). While these statements reflect all normal recurring adjustments which are, in the opinion of management, necessary in order to make the consolidated financial statements not misleading and for fair presentation of the results of the interim period, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the financial statements and footnotes thereto, for the fiscal year ended December 31, 2013, previously filed with the Commission, which are included in the Annual Report on Form 10-K filed on April 7, 2014. 3 JUHL ENERGY, INC. CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2013 JUNE 30, DECEMBER 31, (unaudited) ASSETS CURRENT ASSETS Cash $ 1,722,584 $ 1,280,681 Restricted cash 82,032 488,715 Short-term investments - restricted 80,020 90,005 Accounts receivable, net of allowance for doubtful accounts 1,517,740 3,046,678 Work-in-progress 703,116 518,762 Inventory 95,851 92,663 Costs and estimated profits in excess of billings - 849,241 Other current assets 187,565 231,923 Total current assets 4,388,908 6,598,668 PROPERTY AND EQUIPMENT, Net 23,257,777 23,831,680 OTHER ASSETS Escrow cash reserves for contractual commitments 998,981 1,288,231 Loan costs, net 194,175 6,843 Intangible assets 459,621 258,666 Goodwill 214,090 214,090 Project development costs and other 182,993 89,540 Total other assets 2,049,860 1,857,370 TOTAL ASSETS $ 29,696,545 $ 32,287,718 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 1,776,997 $ 2,499,522 Accrued liabilities 1,708,284 1,305,447 Deferred revenue - license arrangement and other 317,408 317,408 Current portion of notes payable 1,008,637 910,612 Derivative liabilities- interest rate swap - 194,196 Share purchase obligation - Current portion of nonrecourse debt 887,020 834,555 Total current liabilities 6,216,796 6,061,740 LONG-TERM LIABILITIES Nonrecourse debt, net of current portion 9,406,608 9,032,734 Notes payable, net of current portion 4,907,294 3,123,617 Derivative liabilities- interest rate swap - 265,804 Other long-term liabilities 581,517 553,464 Deferred revenue - license arrangement and 1603 Grant, net of current portion 1,910,320 1,967,839 Deferred revenue - power purchase contract 4,186,588 4,058,924 Deferred income taxes 42,000 42,000 Total long-term liabilities 21,034,327 19,044,382 REDEEMABLE PREFERRED MEMBERSHIP INTERESTS 2,000,000 2,518,450 REDEEMABLE CUMULATIVE PREFERRED STOCK OF SUBSIDIARY 2,222,700 1,580,000 STOCKHOLDERS' EQUITY (DEFICIT) Controlling interest in equity: Preferred Stock, 20,000,000 shares authorized Series A convertible preferred stock - $.0001 par value, -0- and 4,820,000 issued and outstanding as of June 30, 2014 and December 31, 2013, respectively (liquidation preference of $-0- and $5,836,000 at June 30, 2014 and December 31, 2013, respectively) - 2,569,683 Series B convertible preferred stock - $.0001 par value, 128,042 and 5,966,792 issued and outstanding as of June 30, 2014 and December 31, 2013, respectively 240,391 11,392,403 Common Stock - $.0001 par value; 100,000,000 shares authorized, 25,364,430 and 24,449,626 issued and 25,174,826 and 24,260,022 outstanding June 30, 2014 and December 31, 2013, respectively 2,536 2,445 Additional paid-in capital 21,191,677 9,348,324 Treasury stock, 189,604 shares held by the Company at June 30, 2014, and December 31, 2013 ) ) Accumulated deficit ) ) Total equity attributable to Juhl Energy, Inc. ) 1,672,819 Noncontrolling interest in equity 1,098,850 1,410,327 Total stockholders' equity (deficit) ) 3,083,146 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 29,696,545 $ 32,287,718 The accompanying notes are an integral part of these consolidated statements. 4 The following table presents information on assets and liabilities related to a VIE that is consolidated by the Company at June 30, 2014 and December 31, 2013. The difference between total VIE assets and liabilities represents the Company's interests in those entities, which were eliminated in consolidation. JUNE 30, DECEMBER 31, 2014 2013 (unaudited) Cash $ 871,496 $ 119,734 Restricted cash - 374,443 Accounts receivable and other current assets 164,165 221,955 Property and equipment, net 14,695,097 15,003,771 All other assets 412,000 800,000 Total assets $ 16,142,758 $ 16,519,903 Accounts payable and accrued expenses $ 464,772 $ 403,533 Derivative liabilities - 460,000 Deferred revenue- power purchase contract 38,533 30,597 Nonrecourse debt 9,750,000 9,177,788 Total liabilities $ 10,253,305 $ 10,071,918 The assets of the consolidated VIEs are used to settle the liabilities of those entities. Liabilities are nonrecourse to the general credit of the Company. The accompanying notes are an integral part of these consolidated statements. 5 JUHL ENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THETHREE MONTHSENDED JUNE 30, 2 (unaudited) (unaudited) REVENUE $ 3,520,028 100.0 % $ 2,935,509 100.0 % COST OF GOODS SOLD 2,825,654 80.3 2,539,341 86.5 GROSS PROFIT 694,374 19.7 396,168 13.5 OPERATING EXPENSES General and administrative expenses 841,093 23.9 722,419 24.6 Payroll and employee benefits 945,799 27.0 691,301 23.5 Wind farm management expenses 132,833 3.8 116,648 4.0 Total operating expenses 1,919,725 54.7 1,530,368 52.1 OPERATING INCOME (LOSS) OTHER INCOME (EXPENSE) Interest income 225 0.0 759 0.0 Interest expense ) Gain (loss) on fair value of interest rate swap - 0.0 422,734 14.4 Total other income (expense), net ) ) 217,426 7.4 INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX EXPENSE - 0.0 - 0.0 NET INCOME (LOSS) LESS NET INCOME (LOSS) ATTRIBUTABLE TO NONCONTROLLING INTEREST 60,671 ) 199,359 ) NET INCOME (LOSS) ATTRIBUTABLE TO JUHL ENERGY, INC. $ ) )% $ ) )% PREFERRED DIVIDENDS 119,339 104,507 NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING - BASIC & DILUTED 25,613,803 23,409,453 NET INCOME (LOSS) PER SHARE BASIC & DILUTED $ ) $ ) The accompanying notes are an integral part of these consolidated statements. 6 JUHL ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2 (unaudited) (unaudited) REVENUE $ 6,735,954 100.0 % $ 5,466,507 100.0 % COST OF GOODS SOLD 5,255,666 78.0 4,275,713 78.2 GROSS PROFIT 1,480,288 22.0 1,190,794 21.8 OPERATING EXPENSES General and administrative expenses 1,668,929 24.8 1,284,316 23.5 Payroll and employee benefits 1,826,732 27.1 1,297,314 23.8 Wind farm administration expenses 242,429 3.6 213,136 3.9 Total operating expenses 3,738,090 55.5 2,794,766 51.2 OPERATING INCOME (LOSS) OTHER INCOME (EXPENSE) Interest and dividend income 410 0.0 2,370 0.0 Interest expense ) Gain (Loss) on fair value of interest rate swap ) ) 516,891 9.5 Total other expense, net ) ) 104,176 1.9 INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX BENEFIT (EXPENSE) - 0.0 - 0.0 NET INCOME (LOSS) LESS NET INCOME (LOSS) ATTRIBUTABLE TO NONCONTROLLING INTEREST ) ) 205,426 3.7 NET INCOME (LOSS) ATTRIBUABLE TO JUHL ENERGY, INC. $ ) )% $ ) )% PREFERRED DIVIDENDS 230,480 204,957 NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING - BASIC AND DILUTED 25,100,197 23,292,528 NET INCOME (LOSS) PER SHARE - BASIC AND DILUTED $ ) $ ) The accompanying notes are an integral part of these consolidated statements. 7 JUHL ENERGY, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY(DEFICIT) FOR THE SIX MONTHS ENDED JUNE 30, 2014 Total Convertible Convertible Stockholders' Total Preferred Stock Preferred Stock Additional Equity- Stockholders' Common Stock Series A Series B Paid-In Treasury Accumulated (deficit) Noncontrolling Equity Shares Amount Shares Amount Shares Amount Capital Stock Deficit Juhl Energy Interest (deficit) BALANCE -December 31, 2013 24,449,626 $ 2,445 4,820,000 $ 2,569,683 5,966,792 $ 11,392,403 $ 9,348,324 $ ) $ ) $ 1,672,819 $ 1,410,327 $ 3,083,146 Net income (loss) - ) Stock-based compensation 250,000 25 - 302,344 - - 302,369 - 302,369 Series A preferred stock dividend paid in common stock 33,265 3 - ) - - 5,313 - Series A preferred stock dividend paid with promissory note - - - ) - ) - ) Issuance of common stock upon conversion of Series A preferred stock 260,000 26 ) ) - - 131,009 - Repurchase and retirement of common stock ) (6 ) Issuance of common stock for acquisition of PVPower 431,539 43 - 64,688 - - 64,731 - 64,731 Repurchase of preferred stock through issuance of promissory note - - ) 11,354,993 - - ) - ) Dividends on subsidiary preferred stockpaid in cash - ) ) - ) Dividends paid on preferred membership interests in wind farms and other distributions - ) BALANCE -June 30, 2014 (unaudited) 25,364,430 $ 2,536 - $ - 128,042 $ 240,391 $ 21,191,677 $ ) $ ) $ ) $ 1,098,850 $ ) The accompanying notes are an integral part of these consolidated statements. 8 JUHL ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization 703,796 811,525 Stock-based compensation 302,369 22,157 Change in allowance for doubtful accounts ) ) (Gain) loss on fair value of interest rate swap - ) Change in operating assets and liabilities, net of effects from acquisitions: Accounts receivable 1,545,938 ) Work-in-progress ) ) Inventory ) 8,036 Costs and estimated earnings in excess of billings 849,241 - Other current assets 44,358 98,479 Accounts payable ) 482,743 Promissory notes payable 77,249 77,248 Accrued expenses 356,224 153,655 Derivative instruments - interest rate swap ) ) Deferred revenue 98,414 82,186 Other long-term liabilities 28,053 - Other ) - Net cash provided by (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from short-term investments 10,000 320,497 Payable to former owners of acquired company - ) Payments for project development costs, net of reimbursements ) ) Payments for property and equipment ) ) Net cash provided by (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Change in restricted cash 406,683 ) Escrow deposits related to long-term debt, net 289,250 ) Repurchase of common stock ) - Repurchase of Series A and B preferred stock ) - Cash dividends paid ) ) Proceeds from sale of preferred stock of subsidiary 642,700 625,000 Proceeds from notes payable 592,212 537,559 Principal payments on notes payable ) ) Payments of loan costs ) - Net cash provided by (used in) financing activities 401,963 NET INCREASE (DECREASE) IN CASH 441,903 ) CASH BEGINNING OF THE PERIOD 1,280,681 2,031,039 CASH END OF THE PERIOD $ 1,722,584 $ 1,212,196 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during the year for: Interest $ 213,053 $ 344,572 NONCASH INVESTING AND FINANCING ACTIVITIES Series A dividend payment in common stock $ ) $ ) Issuance of common stock upon conversion of Series A preferred stock $ 131,035 $ - Issuance of promissory note for Series A preferred stock dividend $ 46,613 $ - Issuance of promissory note for Series A and B preferred stock $ 2,103,738 Issuance of common stock for PVPower acquisition $ 64,731 $ - Series A preferred stock dividend $ - $ 193,871 Costs of raising capital $ $ - Share purchase obligation $ $ - The accompanying notes are an integral part of these consolidated statements. 9 JUHL ENERGY , INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2014 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION The accompanying unaudited condensed consolidated interim financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in annual consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted as permitted by such rules and regulations.These unaudited condensed consolidated financial statements and related notes should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Form 10-K for the year ended December 31, 2013 which was filed with the Securities and Exchange Commission as amended on April 7, 2014 . In the opinion of management, the unaudited condensed consolidated interim financial statements reflect all adjustments considered necessary for fair presentation.The adjustments made to these statements consist only of normal recurring adjustments.The results reported in these condensed consolidated interim financial statements should not be regarded as necessarily indicative of results that may be expected for the year ended December 31, 2014 . Juhl Energy, Inc. (“Juhl Energy” or “the Company”) conducts business under the following subsidiaries, Juhl Energy Services, Inc. (“JES”), Juhl Energy Development, Inc. (“JEDI”), Juhl Renewable Assets, Inc. (“JRA”), Next Generation Power Systems, Inc. (“NextGen”), Juhl Renewable Energy Systems, Inc. (“JRES”), Power Engineers Collaborative, LLC (“PEC”), Juhl Tower Services, Inc. (“JTS”) (which is a wholly-owned subsidiary of JES) and ownership and operational duties over the following three operating wind farms: Woodstock Hills LLC (“Woodstock Hills”), Winona County Wind (“Winona”) and Valley View Transmission, LLC (“Valley View”). The net assets acquired from PVPower, Inc. of less than $100,000 have been incorporated into our subsidiary, JRES, as of the acquisition date in February 2014. The 431,539 of shares of common stock issued to PVPower in the acquisition as shown in the statement of changes in stockholders’ equity includes the effect of retiring the 168,461 shares of common stock that the Company received as its portion of the share consideration resulting from its previous ownership interest in PVPower. Juhl Energy is an established leader in the renewable energy industry with a focus on community-based wind power development and ownership of clean energy assets throughout the United States and Canada. In addition, the Company provides engineering, asset management and maintenance services to the utility and telecommunication industries. Generally accepted accounting principles require certain variable interest entities (“VIE”) to be consolidated by the primary beneficiary of the entity if the equity investors in the entity do not have sufficient powers, obligations, or rights or if the entity does not have sufficient equity at risk to finance its activities without additional subordinated financial support from other parties. All significant intercompany investments, balances, and transactions have been eliminated. USE OF ESTIMATES The preparation of the unaudited condensed consolidated financial statements in conformity with generally accepted accounting principles in the United States requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenues and expenses. The Company uses estimates and assumptions in accounting for the following significant matters, among others: revenue recognition; realizability of accounts receivable; determination of the primary beneficiary of a variable interest entity; the assumptions used in the impairment analysis of long-lived assets and goodwill; valuation of deferred tax assets, deferred power purchase contract revenue, stock-based compensation and warrants, asset retirement obligations, derivative instruments, assumptions used in the computation of contingent liabilities and estimating the fair value of acquired assets and liabilities, and other contingencies. It is at least reasonably possible that these estimates will change in the future. Actual amounts may differ from these estimates, and such differences may be material to the consolidated financial statements. The Company periodically reviews estimates and assumptions, and the effects of any such revisions are reflected in the period in which the revision is made. 10 JUHL ENERGY , INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS GOODWILL AND OTHER INTANGIBLE ASSETS The Company accountsfor goodwill and intangible assets in accordance with the accounting guidance which requires that goodwill and other intangibles with indefinite lives be tested for impairment annually or on an interim basis if events or circumstances indicate that the fair value of an asset has decreased below its carrying value. Amortization expense, includingamounts for deferred loan costs, for the six-month periods ended June 30, 2014 and 2013 was approximately $47,000 and $177,000, respectively. FAIR VALUE OF FINANCIAL INSTRUMENTS The carrying value of cash, accounts receivable, and accounts payable, and other working capital items approximate fair value at June 30, 2014 and December 31, 2013 due to the short maturity nature of these instruments. The carrying value of restricted cash and short-term investments approximate their fair value based on quoted market prices. The Company believes the carrying amount of the long-term debt approximates the fair value due to a significant portion of total indebtedness containing variable interest rates and these rates are market interest rates for these borrowings. 2. CONCENTRATIONS The Company derived approximately 46% of its revenue for the six months ended June 30, 2014 from three customers primarily as a result of engineering consulting services (22%) and electricity sales (24%). The Company derived approximately 59% of its revenue for the six months ended June 30, 2013 from three customers primarily as a result of electricity sales (30%) and engineering consulting services (29%). At June 30, 2014 and December 31, 2013, 42% and 64% of the Company's accounts receivable were due from two customers, respectively. 3. LIQUIDITY The Company currently has negative working capital and during years ended 2012 and 2013 and for the six months ended June 30, 2014 and 2013, the Company incurred losses from operations and experienced negative cash flows from operating activities. This is primarily attributable to the highly cyclical nature of the wind farm development and construction aspects of our business model and the launch of maintenance services to the telecommunications industry in March 2013. The Company has worked to stabilize its operations by diversifying its business model with recurring revenue and profit streams in order to offset or minimize the fluctuations in our wind farm development and construction operating activities.In August 2014, Management has reduced the scope and size of projects of its Juhl Tower Services business line, reduced the number of field personnel, and moved to short cycle service work as a result of losses that have historically approximated $150,000 to $200,000 per month in this segment. Management continues to monitor the results of this business segment weekly and is currently working to eliminate the losses and generate net income. Absent significant improvement, the Company intends to shut down the operations of Juhl Tower Services and cease its operations by September 30, 2014. The Company’s projections on future liquidity and cash flows do not include any projected losses after September 30, 2014. The Company has a note payable to Vision Opportunity Master Fund (discussed in Notes 7 and 13) with a balloon payment of approximately $1,7 00,000 due on July 31, 2015. As part of the extension, the Company agreed to make a $100,000 principal payment in August 2014. In the event that the Company cannot repay this note or negotiate a change in the current terms, the Company will need to find additional sources of capital to fund the balloon payment of this note. There are no assurances that additional sources of capital will be available to refinance the note when due. In August 2014, the Company raised $2,150,000, before costs of raising capital, through the sale of 10,750,000 common stock shares as described in Note 14. With the extension of the note payable to Vision Opportunity Master Fund as described above, the Company has changed the planned use of the offering proceeds to exclude accelerated payments from the offering, with the exception of the $100,000 principal payment made with the extension. In addition, as of June 30, 2014 and through August 11, 2014, the Company raised approximately $643 ,000 and $1,800,000, respectively, through a private sale of approximately 2,443,000 shares of Series A preferred stock of its subsidiary, Juhl Renewable Assets, in order to replenish a portion of the approximately $2 .4 million of cash funds that were previously invested into three wind farm projects from internal operations and to invest in a wind project, as described in Notes 13 and 14. We believe that funds generated from existing contractual agreements, together with existing cash resources and expense management will be sufficient to finance our operations and planned capital expenditures and sustain operations for the next twelve months. The Company expects to remain in a negative working capital position for the next twelve months, which the Company plans to reduce with cash retained from operating activities. Our future profitability will be highly dependent on the successful turnaround or closure of Juhl Tower Services business in the near term, our ability to develop and construct wind projects within our projected timeframes, and to continue to improve our operating margins and cost structure. There can be no assurance that these efforts will be successful. 11 JUHL ENERGY , INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 4. ACCOUNTS RECEIVABLE Accounts receivable consists of the following: June 30, 2014 December 31, 2013 * Accounts receivable $ 1,474,960 $ 2,882,744 Unbilled receivables 58,882 202,250 Other receivables 24,578 19,364 Allowance for doubtful accounts ) ) Total $ 1,517,740 $ 3,046,678 * Derived from December 31, 2013 audited financial statements . 5. PROPERTY AND EQUIPMENT Property and equipment consists of the following: June 30, 2014 December 31, 2013 * Land and improvements $ 82,958 $ 82,958 Building and improvements 292,690 292,690 Equipment, including vehicles 851,113 775,420 Turbines and improvements 25,842,227 25,817,228 Construction in process - 7,626 Subtotal Less accumulated depreciation ) ) Total $ 23,257,777 $ 23,831,680 * Derived from December 31, 2013 audited financial statements . Depreciation expense, including amounts for grant liability amortization, was approximately $657,000 and $635,000 for the six months ended June 30, 2014 and 2013, respectively. 12 JUHL ENERGY , INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 6. INCOME TAXES The following represents the reconciliation of the statutory federal tax rate and the effective tax rate for the six months ended June 30, 2014: Statutory tax rate $ ) 34.0 % $ ) 34.0 % States taxes, net of federal benefit ) 6.0 ) 6.0 Nondeductible income/expenses ) 2.4 ) Other, net ) 0.3 ) Increase in valuation allowance 1,174,000 ) 867,000 ) $ - - % $ - - % 7. NOTES PAYABLE Notes payable consists of the following: June 30, 2014 December 31, 2013 * Note payable to a turbine supplier, including interest at 6%; payable solely through 95% of net cash flows from a wind project; secured by Company’s first secured rights arising out of its Development and Construction Services Agreement with the underlying project. The note payable has been classified as long-term based on estimated payments from project cash flows. Increases in amounts represent accrued interest. See Note 12 for legal proceedings with the turbine supplier. $ 3,145,844 $ 3,068,595 Note payable to Vision Opportunity Master Fund for repurchase of preferred stock, due July 31, 2015, withinterest at 8%; payable in monthly installments of $40,000; unsecured; subject to default interest rate of 15% in the event of non-payment of the monthly installment payments or the final payment. See Note 14 for a change after June 30, 2014. 2,051,615 - Note payable to a bank with revolving draw feature; $600,000 maximum loan amount subject to borrowing base consisting of 80% of eligible accounts receivable; interest at the Wall Street Journal prime rate plus 2.25% (5.5% at June 30, 2014 and December 31, 2013); due December 2014, interest payable monthly; collateralized by all assets of PEC; subject to financial covenants including current ratio and leverage ratio for PEC; guaranteed by Juhl Energy. 350,000 330,000 Note payable to a bank with revolving draw feature; $500,000 maximum loan amount subject to borrowing base consisting of 80% of eligible accounts receivable; interest at the Wall Street Journal prime rate plus 2.25% (5.5% at June 30, 2014 and December 31, 2013); due September 2014, interest payable monthly; collateralized by all assets of JTS; subject to financial covenants including current ratio, debt service coverage, and leverage ratio for JTS; guaranteed by Juhl Energy. The Company has certain covenant violations as described below. 132,583 385,963 Note payable to bank, due December 2018, with interest at 5.75%; payable in monthly installments of $1,354, and balloon payment of $123,000 at maturity collateralized by land and building, rights to payment under leases, and guaranteed by Juhl Energy. 158,875 162,000 Note payable to bank, due December 2018, with interest at 4.75%; payable in monthly installments of $1,354, collateralized by restricted short-term investments. 77,014 87,671 Total Notes Payable 5,915,931 4,034,229 Less current portion ) ) Long-term portion $ 4,907,294 $ 3,123,617 * Derived from December 31, 2013 audited financial statements . At December 31, 2013 and June 30, 2014, we were not in compliance with certain debt covenants with respect to the revolving note agreement for JTS and as such, the note is subject to a payoff demand by the lender. The non-compliance has no impact on the classification of the note as it is recorded as a current liability. The note is also subject to a parent guarantee. The Company will seek a waiver for any covenant violations as a part of a new agreement or amendment when the current extension expires in September 2014. There can be no assurance that debt covenant waivers or amendments would be obtained, if needed, or that the debt could be refinanced with other financial institutions on favorable terms. 13 JUHL ENERGY , INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 8. NONRECOURSE DEBT Nonrecourse debt obligations consist of the following: June 30, 2014 December 31, 2013 * Note payable to bank, due January 2016, with interest at 5.5% at both June 30, 2014 and December 31, 2013; payable in quarterly installments of $82,031, collateralized by Woodstock Hills assets including turbines and improvements, rights to payment under leases and the power purchase contract. $ 543,628 $ 689,501 Note payable to bank, due in April 2026, payable in semi-annual payments of principal and interest. Interest rate floats at 6-month LIBOR plus 3.25 basis points totaling approximately 3.60% at both June 30, 2014 and December 31, 2013, with 75% of the loan balance subject to an interest rate swap arrangement, which fixed this portion of the debt at approximately 6.96%; collateralized by all Valley View wind farm project assets; note was refinanced in March 2014. - 9,177,788 Note payable to bank, due in September 2026, payable in quarterly payments of principal and interest of approximately $265,250. Approximately 85% of the loan balance currently carries a fixed rate of 5.39%. Approximately 15% of the loan balance carries a variable interest rate at 300 basis points over the one month LIBO rate (currently 3.15%) ; interest rates will increase by 25 basis points (.25%) every three years ; collateralized by all Valley View wind farm project assets and subject to restrictive covenants. 9,750,000 - Total nonrecourse debt 10,293,628 9,867,289 Less current portion ) ) Long-term portion $ 9,406,608 $ 9,032,734 * Derived from December 31, 2013 audited financial statements . Ref inancing of n onrecourse debt The nonrecourse debt of the Valley View wind farm was refinanced in March 2014 through a new bank in order to improve cash flow through interest savings over the term of the loan. The new facility provides for a loan of $9,750,000 together with letter of credit instruments to meet credit obligations under the power purchase contract and a debt service reserve. The cumulative weighted average rate of the loan is expected to be approximately 5.8%. 9. DERIVATIVE FINANCIAL INSTRUMENT INTEREST RATE SWAP The Company had an interest rate swap agreement to effectively convert borrowings under a long-term nonrecourse debt arrangement from a variable interest rate to a fixed interest rate of approximately 6.96% during its 15-year term. The interestrate swap arrangement was terminated in March 2014 with a payment for approximately $632,000 as a part of a refinancing of the related loan. The fair value of the interest rate swapagreement obligation of $460,000 at December 31, 2013 was recorded as a current and long-term liability in the balance sheet. 14 JUHL ENERGY , INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following table provides details regarding the losses from the Company's derivative instruments in the consolidated statements of operations, none of which are designated as effective hedging instruments: Six months ended June 30, Instrument Statement of operations location Interest rate swap Other income (expense) $ ) $ 516,891 STOCK-BASED COMPENSATION The Company has an incentive compensation plan to provide stock options, stock issuances and other equity interests in the Company to employees, directors, consultants, independent contractors, and advisors of the Company and anyother person who is determined by the Committee of the Board of Directors of the Company to have made (or expected to make) contributions to the Company. The maximum shares reserved under the plan is 4,500,000 shares. As of June 30, 2014, the Company had 3,635,000 shares available for award under the plan. Stock Options The following table summarizes information for options outstanding and exercisable at June 30, 2014: Weighted Average Exercise Price Option Shares Outstanding at December 31, 2013 $ 1.60 1,910,000 Granted $ 0.38 50,000 Cancelled $ 1.59 ) Outstanding at June 30, 2014 $ 1.37 615,000 Options exercisable at June 30, 2014 $ 1.51 515,000 Issuance ofrestricted stock In F ebruary 2014, we issued an aggregate of 250,000 restricted shares of common stock to a consultant which vest over a 15-month period and are subject to lock-up restrictions. The stock was awarded pursuant to a Restricted Stock Award Agreement under the incentive compensation plan. Stock warrants In February, March and April 2014, the Company issued stock warrants to purchase an aggregate of 5,720,000 shares of common stock to directors, officers and service providers at an exercise prices ranging from $0.21 to $.40 per share (theclosing price of the stock as of the date of issuance) and expire ten years from the grant date. The warrants were issued pursuant to Warrant Agreements that are outside of the incentive compensation plan.
